Los hechos están expresados'en la. opinión.
El Juez Pbesidestte Se. Heruáudez,
emitió la opinión del. tribunal.
En pleito seguido ante la Corte de Distrito de San Juan, Sección Ia., por Josefina Finlay contra Rafael Fabián, sobre divorcio, se dictó sentencia en 22 de mayo de 1916, que de-clara sin lugar la demanda y con lugar la contrademanda, decretando en su consecuencia la disolución del vínculo matrimonial entre ambos cónyuges, por el fundamento invocado en la contrademanda, con imposición de costas y desembol-sos a la demandante y contrademandada Josefina Finlay.
Presentó el abogado del demandado Fabián un memorán-dum de costas y desembolsos jurado por dicho abogado, y com-prensivo de las siguientes partidas: una de $10 por honora-rios del secretario, otra de $7 por gastos de viaje a Iiumacao, la tercera de $100 pagados al taquígrafo por el récord taqui-gráfico en el incidente sobre custodia, y la última de $350 pa-gados al mismo funcionario por el récord taquigráfico del jui-cio oral.
La representación de Josefina Finlay impugnó la segunda partida'por entender que el demandado no necesitaba hacer *50viaje alguno a Humacao a los fines del pleito, y la tercera y cuarta partidas porque los récords a que se refieren no eran necesarios a los fines perseguidos en la acción.
Celebrada la vista correspondiente, en que no hubo más prueba que la declaración del abogado del demandado y con-trademandante Fabián, que lo es Don Francisco Soto Gras, la corte dictó resolución en 4 de diciembre de 1916 aprobando las partidas relativas a honorarios del secretario y a la can-tidad de $350 pagada por el récord taquigráfico del juicio oral y denegando la aprobación a las otras dos partidas de gastos de viaje a Humacao y de $100 por el récord taquigráfico en el incidente sobre custodia. Esa resolución fué apelada por la representación de Josefina Finlay en cuanto perjudica a los intereses de ésta y funda el recurso en. que el demandado y contrademandante no presentó prueba creditiva de que la partida de $350 fué pagada al taquígrafo de acuerdo con lo que dispone la sección 5a. de la ley aprobada el 10 de marzo de 1904, creando el 'cargo de taquígrafo oficial en las cortes de distrito.
Esa sección en lo conducente dice así:
“Será deber del taquígrafo, al ser requerido por el Attorney General, el fiscal de distrito, o por cualquier persona en un pleito en que se hayan tomado notas taquigráficas, proporcionar copia escrita en máquina de los autos (records), o de cualquiera parte de los mis-mos, por la cual tendrá derecho a recibir, además de su sueldo, diez centavos como honorarios, por cada cien palabras, que habrá de satis-facer la parte que solicite aquélla, cuya suma habrá de cargarse con costas de la causa a la parte vencida en el juicio *
Como se ve, la parte apelante no sostiene la impugnación a la partida de $350 pagada al taquígrafo, por el fundamento alegado en la corte inferior, o sea, porque eí récord taquigrá-fico no era necesario al demandado. Esa impugnación caía por su base, teniendo en cuenta el precepto legal transcrito en relación con la declaración jurada del abogado Soto (Iras, quien afirma que pidió el récord taquigráfico del juicio, pa-*51gando la cantidad de $350, para preparar nn alegato qne de-bía presentar a la corte por haber sido sometido el caso a la misma por alegatos escritos.
Tampoco se impugna la existencia de dicho pago sino la falta de prueba de que al taquígrafo le fueran satisfechos los derechos que le eran debidos con arreglo a la sección citada, o sean, diez centavos por cada cien palabras. Tal cuestión no fué levantada en la corte de distrito, ante la cual, como he-mos dicho, sólo alegó la parte apelante que el récord taquigrá-fico del juicio oral no era necesario al demandado, y por tanto bien podríamos abstenernos de considerar esa cuestión. No es nueva y ha sido decidida por esta corte en los casos de Torres v. Irizarry y Sucesión Collado v. Perez et al., 19 D. P. R., páginas 361 y 368, respectivamente. Entonces dijimos que el memorándum de costas tiene a su favor la garantía del ju-ramento que lo acompaña y la presunción de que se ajusta a la verdad de los hechos, y atendida la especialidad del pre-sente caso, o sea, con relación a la partida de $35.0 que el de-mandado pagó al taquígrafo por el récord del juicio oral, existe a favor del taquígrafo la presunción de que cobró lo que legítimamente le correspondía, o sea, diez centavos por cada cien palabras, mientras no se demuestre lo contrario, prueba que incumbía a la demandante y contrademandada apelante.
Es de confirmarse la resolución de la Corte de Distrito de San Juan, Sección Ia., en la parte en que ha sido recurrida.

Confirmada la resolución en la parte en que ha sido apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.